COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
                                                                              )     
JAMES LEE
SWEED,                                          )                    No. 
08-02-00217-CV
                                                                              )
Appellant,                          )                             Appeal from
                                                                              )     
v.                                                                           )                      327th District Court
                                                                              )
JAY L. NYE,                                                        )                 of El Paso County, Texas
                                                                              )
Appellee.                           )                        (TC# 2000-4238)
 
O
P I N I O N
 
Pending
before the Court is a motion to dismiss the appeal due to settlement filed by
James Lee Sweed, Appellant.  The motion to dismiss is filed pursuant to Tex.R.App.P. 42.1, which states that:
(a) The
appellate court may dispose of an appeal as follows:
 
(1) in accordance with an agreement signed by all parties or
their attorneys and filed with the clerk; or
 
(2) in accordance with a motion of appellant to dismiss the
appeal or affirm the appealed judgment or order; but no party may be prevented
from seeking any relief to which it would otherwise be entitled.
 
According
to Appellant=s motion,
the parties have settled all matters in controversy.  Therefore,  we dismiss the appeal pursuant to Rule
42.1(a)(2).
 
December 19, 2002
                                                            

ANN CRAWFORD McCLURE, Justice
 
Before Panel No. 4
Barajas, C.J., Larsen, and
McClure, JJ.
 
(Do Not Publish)